Exhibit SEPARATION AGREEMENT AND RELEASE AND WAIVER OF CLAIMS This SEPARATION AGREEMENT AND RELEASE (the “Agreement”) made this 3rd day of November, 2009, by and between RALPH E. COFFMAN, JR. (hereinafter referred to as “Employee”) and WESBANCO BANK, INC., a West Virginia banking corporation (hereinafter referred to as “Bank”). W I T N E S S E T H WHEREAS, the Employee has been employed by Bank as a Regional President; and, WHEREAS, Bank and Employee desire to have a written agreement stating the terms applicable to the Employee’s separation from employment, and resolving and settling any and all actual or possible differences, disputes, or claims between them, including, but not limited to, those arising from or relating to the employment relationship and the separation of that relationship; and NOW, THEREFORE, for and in consideration of the premises and mutual promises and agreements contained herein, together with other good and valuable consideration, receipt and sufficiency of which is hereby acknowledged, it is mutually agreed as follows: 1.Separation from Employment.Employee agrees to separate from employment effective October 27, 2009, as a result of the elimination of his position. 2.Consideration. (a)Bank agrees to pay to Employee nine (9) months of salary, more specifically, One Hundred Sixty-four Thousand Four Hundred Twenty-three Dollars and Fifteen Cents ($164,423.15)gross pay, less payroll withholdings, on or about seven (7) days after execution of the Agreement. (b)Bank agrees to pay for its share of health insurance premiums for nine (9) months of continued health coverage.During this period, Employee must pay his co-premium for his coverage.Employee must tender a check for the appropriate amount made payable to WesBanco Bank, Inc., c/o Rebecca Michalo, at WesBanco Bank, Inc., One Bank Plaza, Wheeling, WV26003.The check must be received no later than the first day of each month.If the Employee does not pay his portion of the premium required for this medical coverage, the coverage will end.If Employee becomes re-employed during this nine (9) month period and is eligible for health insurance benefits with his new employer, Employee must immediately inform Employer. Thereafter, if eligible, the Employee may continue health insurance coverage at his own cost as a result of the Consolidated Omnibus Budget Reconciliation Act (“COBRA”). 3.Other Benefits.Bank will pay the Employee all other benefits to which the Employee is entitled under applicable benefit programs.The Employee further acknowledges that he has been provided with such information as he deems necessary to determine his rights, if any, under Bank’s various employee benefit plans and policies. 4.Outplacement Services – Bank will provide and pay for outplacement services to Career Curve for senior level services to include at a minimum, coaching, utilization of on-line services, marketing plan, résumé and interview preparation.Bank will pay up to Five Thousand Dollars ($5,000.00) to Career Curve for such services in order for Employee to secure a position. 5.Release of Claims.In consideration of the foregoing, the Employee hereby agrees to release and waive any and all claims or demands (whether known or unknown) which currently exist, arising out of, or connected with, Employee’s employment with Bank and the separation of his employment, including, but not limited to, all matters in law, in equity, in contract (oral or written, express or implied), or in tort, (excluding Workers’ Compensation and any claim for employee benefits to which Employee is entitled as of the last day of Employee’s active employment under the express terms of the employee benefit plan) against Bank, any of its parents, subsidiaries, and affiliates or predecessors in interest and any employee benefit plan sponsored by any of them, and the officers, employees, directors, shareholders, fiduciaries and agents of any of them, along with the successors, assigns and heirs of any of the foregoing persons or entities (collectively referred to as the “Releasees”) arising from Employee’s separation from employment.It is specifically understood and agreed between the Employee and Bank that this release and waiver includes any claims or rights to which the Employee may have been entitled and specifically encompass claims arising under any and all federal, state, or local statutory or common laws including, but not limited to, claims arising under any public policy or contract, or any statutory, tort or common law, or any provision of state, federal or local law including, but not limited to, those under the laws of the States of West Virginia, Ohio and Pennsylvania, including, but not limited to, the West Virginia Human Rights Act; W.Va. Code § 5-11-1, et seq.; the Ohio Civil Rights Commission; the Pennsylvania Human Relations Act; the Codified Ordinances of the City of Wheeling; the Americans with Disabilities Act; Title VII of the Civil Rights Act of 1964, as amended; the Fair Labor Standards Act of 1938; the
